               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 TODD MICHAEL REARDON and
 JOHN ROBERT REARDON,

                      Plaintiffs,                    Case No. 18-CV-1722-JPS

 v.

 MATTHEW SCHOSSOW, KRISTIN L.                                        ORDER
 SUDINSKI-TORYFTER, CITY OF
 MEQUON, and JOHN AND JANE
 DOES,

                      Defendants.


       This case arises from a police department’s attempt to thwart

underaged drinking in Mequon. On October 30, 2018, Todd Michael

Reardon and his son, John Robert Reardon (collectively “Plaintiffs”), filed a

complaint alleging that the Mequon City Police (“MCP”) violated their

constitutional rights when MCP conducted an unlawful search of their

home. (Docket #1). On October 31, 2015, MCP responded to an anonymous

tip about underaged drinking. They went to Plaintiffs’ home, searched the

curtilage, and obtained a search warrant based, in large part, on open

bottles of alcohol that were seen during the curtilage search. When MCP

finally executed the warrant, there was hardly a bacchanalian hotbed of

criminal activity. The fruits of their labor resulted in a social host violation

to the younger Reardon, which was ultimately dropped, and three

underaged drinking citations to his guests. Plaintiffs filed this civil action

in federal court, alleging an unconstitutional search of the curtilage of the

home, an unconstitutional search of the home based on an invalid warrant,
supervisory liability for failing to intervene in the constitutional violations,

and an unconstitutional policy directed at quelling underaged drinking.

The parties filed competing motions for summary judgment, which are now

fully briefed. (Docket #16, #24). For the reasons explained below, the

Plaintiffs’ motion will be granted in part, and the Defendants’ motion will

be granted in part.

   1.      STANDARD OF REVIEW

        Federal Rule of Civil Procedure 56 provides that the court “shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see Boss v. Castro, 816 F.3d 910, 916 (7th

Cir. 2016). A fact is “material” if it “might affect the outcome of the suit”

under the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The

court construes all facts and reasonable inferences in the light most

favorable to the nonmovant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016). The court must not weigh the evidence presented

or determine credibility of witnesses; the Seventh Circuit instructs that “we

leave those tasks to factfinders.” Berry v. Chi. Transit Auth., 618 F.3d 688, 691

(7th Cir. 2010). The party opposing summary judgment “need not match

the movant witness for witness, nor persuade the court that her case is

convincing, she need only come forward with appropriate evidence

demonstrating that there is a pending dispute of material fact.” Waldridge

v. Am. Hoechst Corp., 24 F.3d 918, 921 (7th Cir. 1994).




                                  Page 2 of 23
   2.      RELEVANT FACTS

        In 2015, the City of Mequon had an anonymous, now-defunct tip

hotline called “TIP411.” The hotline received false tips as well as true tips.

The parties dispute whether this hotline was part of a larger campaign to

prohibit underaged drinking.

        On October 31, 2015, at approximately 10:19 p.m., Mequon police

received an anonymous message through the “Tip411” app, which alleged

that teenagers were drinking alcohol at Plaintiffs’ residence. Specifically,

the message read, “Many students at my school were bragging about how

they planned to go to J.R.’s house on halloween [sic] night to drink and

smoke. I am nervous that someone is going to drink and drive (because

most homestead kids do it and don’t worry about the consequences.).”

        On the basis of this tip, at approximately 10:30 p.m., Mequon police

dispatched squad cars to Plaintiffs’ residence, whereupon they observed

four cars in the driveway and one car parked in the street. Officer Kristin

Sudinski-Toryfter (“Toryfter”), the primary responding officer, knocked on

the door and rang the doorbell, but nobody answered. She attempted to call

John and Todd Reardon on their cell phones, but neither responded. She

also called the suspected driver of one of the parked cars, but again, nobody

answered.

        The lights inside the residence were turned on, allowing officers to

see inside relatively well. Above the front door of the home, an expansive,

half-moon window looked onto an upstairs landing, where the officers

observed several young people scattering, crawling up the stairs, and

peeking out at them. The officers also heard people talking, and various

doors and windows inside the house closing. Everyone appeared to be a

minor, and there did not seem to be any adults present.


                                Page 3 of 23
       While some of the officers, including Toryfter, were at the front door,

two other officers, including Officer Matthew Schossow, (“Schossow”), the

acting shift supervisor, went around the side of the house to the backyard

as part of an effort to secure the perimeter. The officers were concerned that

people might attempt to flee out the back door. The house is large and sits

on an amply sized lot with a considerable set-back from the street. There

are no gates surrounding the home. There are, however, bushes, shrubs,

and trees landscaping the plot of land. In the backyard, which is hidden

from public view and accessible only from the end of the driveway and the

home itself, a brick pathway passes by a window near the rear patio door.

The brick pathway leads from the top of the driveway around to the back

of the home. The parties dispute whether the blinds to this window were

partially or fully drawn, whether Schossow stepped off the walkway and

peeked into the home through a crack in the blinds, and which window he

looked into, but these disputes are immaterial. While Schossow was

inspecting the back of the home, he saw, through a gap in the blinds, a can

of Pabst Blue Ribbon on the end-table, and an open bottle of vodka on the

floor, along with other non-alcoholic beverages. Toryfter followed him to

the backyard and stepped closer to the window, confirming the contraband.

Neither officer actually saw any of the young people drinking alcohol.

       After seeing the alcohol containers, and in light of the fact that the

young people refused to answer the door, Toryfter called the city’s district

attorney, Adam Gerol, who told Toryfter to apply for a search warrant.

Toryfter filled out the search warrant application and completed the

corresponding affidavit in support thereof using a pair of templates

designed to expedite the process during an investigation. Schossow did not

review the warrant or the paperwork. Toryfter attested that there were


                                Page 4 of 23
items to be searched in the house that included alcoholic beverages and

persons under the age of 21, both of which were potentially evidence of a

violation of Wis. Stat. § 125 et seq., which prohibits furnishing alcohol to

underaged persons. She also stated that there was a party at the house

“which possibly included guests under the age of 21 consuming intoxicants

or illegal drugs,” that there were “numerous vehicles” outside the home,

that she had “observed intoxicants within the premises, having seen them.

. .through the window. . .of the residence,” and that “young people

scatter[ed] or hid[] when it appeared that the officers had been noticed or

recognized.” (Docket #27-2 at 2). At no point did Toryfter represent that she

saw the young people consuming intoxicants inside the premise. After she

filled out the paperwork, she drove to Ozaukee County Circuit Court Judge

Sandy Williams’s home, where Judge Williams reviewed the affidavit and

they discussed the warrant together.

       At approximately 1:00 a.m. on November 1, 2015, Judge Williams

issued a search warrant for the house. Toryfter relayed this to the officers

by radio as she drove back to Plaintiffs’ residence. Schossow participated in

the warrant’s execution by knocking on the front door, announcing his

presence, and proceeding to find entry into the home. In the nearly three

hours between when the officers first arrived at the home and when they

executed the search warrant, they did not see anyone entering or exiting the

property. They also did not interact with any of the teenagers, or see anyone

fighting, vomiting, stumbling, or otherwise acting inebriated.

       The officers executed the warrant at approximately 1:15 a.m.

Pursuant to the warrant, they detained, searched, and cited the younger

Reardon for a social host infraction, in violation of the City of Mequon’s

“social host” ordinance, which prohibits people from hosting gatherings


                                Page 5 of 23
where underaged drinking will occur. See Mequon City Ord. Ch. 46, art. VI,

§ 157(c). The charge was ultimately dropped. The officers issued citations

to three other minors for underaged drinking.

        Schossow and Toryfter each have experience working in the field,

and have been properly trained in search and seizure law and procedures.

They receive updates to their training on an annual basis, and have

resources at their disposal regarding how to properly effect searches.

   3.      ANALYSIS

        Plaintiffs and Defendants each move for summary judgment. There

are two purportedly unconstitutional searches here: first, the warrantless

search of the curtilage; and second, the search of the home based on an

invalid warrant. Plaintiffs bring a claim against both Schossow and Toryfter

for the warrantless search of the curtilage, but only bring a claim against

Toryfter for the invalid warrant. The Court notes that obtaining an invalid

warrant does not intrinsically give rise to a constitutional violation; it is in

the execution of the invalid warrant that the Plaintiffs’ rights are implicated.

For the reasons explained below, summary judgment will be decided in

favor of Plaintiffs on both Fourth Amendment violations—the curtilage

claim against Toryfter and Schossow, and the invalid warrant claim against

Toryfter. Plaintiffs bring a claim against Schossow for supervisor liability,

claiming that he failed to stop the obtention and execution of the invalid

warrant. This claim is improperly pled and will be dismissed. Assuming

that Schossow was personally involved in obtaining and executing the

warrant, he likely would have been directly liable for the Fourth

Amendment invalid warrant claim discussed in Section 3.2, infra, had it

been brought against him. He was not, however, liable in a supervisory

capacity for failing to intervene in his own conduct—that is not logical.


                                 Page 6 of 23
Additionally, there is no evidence of municipal liability; that claim will be

dismissed for the reasons explained below. Finally, in light of Plaintiffs’

failure to oppose the issue, the Doe defendants will be dismissed, as will

the Plaintiffs’ undeveloped Fifth and Fourteenth Amendment Claims.

              3.1    Fourth Amendment Warrantless Search of Curtilage
                     Claim Against Schossow and Toryfter

       Plaintiffs submit that there is enough undisputed evidence in the

record to establish that their Fourth Amendment rights were violated when

MCP breached the curtilage of their home. Defendants, by contrast, submit

that they are entitled to a judgment based on qualified immunity on the

threshold question of whether there is a constitutional rights violation—

they contend that there clearly is not. Plaintiffs’ motion will be granted for

the reasons explained below.

       The area “immediately surrounding and associated with the home,”

also known as the “curtilage” of the home, is constitutionally protected

against unreasonable searches and seizures. U.S. Const. art. IV; Florida v.

Jardines, 569 U.S. 1, 6–7 (2013) (citations and quotations omitted). “At

common law, the curtilage is the area to which extends the intimate activity

associated with the sanctity of a man’s home and the privacies of life.”

Oliver v. United States, 466 U.S. 170, 180 (1984) (citations and quotations

omitted). The Supreme Court offers four factors to evaluate for whether an

area falls within the curtilage of the home: “the proximity of the area

claimed to be curtilage to the home, whether the area is included within an

enclosure surrounding the home, the nature of the uses to which the area is

put, and the steps taken by the resident to protect the area from observation

by people passing by.” United States v. Dunn, 480 U.S. 294, 301 (1987). These

factors should not be mechanistically applied; rather, they are “useful


                                Page 7 of 23
analytical tools” to assess whether an area is “so intimately tied to the home

itself that it should be placed under the home’s umbrella of Fourth

Amendment protection.” Id. Against this legal backdrop, the Seventh

Circuit has established that officers approaching a home, and necessarily

encountering some degree of curtilage, “may use the route which any

visitor to a residence would use. . .for the purpose of making a general

inquiry or for some other legitimate reason.” United States v. French, 291 F.3d

945, 954 (7th Cir. 2002) (citations and quotations omitted); United States. v.

LePage, 477 F.3d 485, 488 (7th Cir. 2007) (“[O]fficers may walk up to that

part of private property that is open to visitors or delivery people.”).

       The walkway from which Defendants claim they saw the contraband

was approximately ten feet from the home, putting it well within an area

where “privacy expectations are most heightened.” French, 291 F.3d at 951

(noting that areas within twenty feet of the home generally have higher

expectations of privacy). The walkway itself was not enclosed, but it was

secluded, flanked by shrubs and trees, and not visible from the street or

even the front of the house. Rather, it snaked closely around the back of the

house, linking the very end of a lengthy driveway to the patio, which was

located on the other side of the yard, and which could not be seen from the

start of the walkway. See (Docket #28-1 at 1). This was not an open-to-the-

public walkway that lead to structures in plain view of the driveway. See

French, 291 F.3d at 953. Nor was any of the activity occurring “in plain view

of the public way.” United States v. Contreras, 820 F.3d 255, 262 (7th Cir.

2016). Nor did this walkway clearly lead to a door that would be open to

visitors or delivery people. See LePage, 477 F.3d at 488 (upholding a Terry

stop where officers walked from sidewalk onto front porch to investigate

contents of a duffel bag). Rather, the pathway at issue here was an


                                 Page 8 of 23
inconspicuous path that hugged the rear perimeter of the home and led to

a secluded sitting area in the backyard. On balance, this pathway was part

of the curtilage, and Plaintiffs had a reasonable expectation of privacy in it.

       Schossow attempted to secure the perimeter by following the

pathway around the home to the backyard; in doing so, he looked through

gaps in the blinds and noticed the presence of alcohol. Shortly thereafter,

Toryfter also followed the pathway around the home to confirm the sight

of the alcohol containers. Because the walkway is part of the curtilage and

is not clearly accessible to the public, when Schossow and Toryfter used it

to enter the backyard, they violated the Fourth Amendment. Defendants

submit that there is no constitutional violation because they were in the

process of securing the perimeter, which is a legitimate law enforcement

objective. Defendants do not, however, cite any cases in support of their

broad contention that legitimate law enforcement objectives are an

exception to the curtilage rule. (Docket #33 at 7–8). In United States v. Butler,

this Court noted that officers may have had a “legitimate reason” to enter

the common area backyard of a duplex—where the defendant did not have

a reasonable expectation of privacy—in order to conduct a “knock and talk”

procedure as part of a criminal investigation. 2007 WL 2220260, at *8 (E.D.

Wis. Aug. 1, 2007). That case did not, as Defendants suggest, stand for the

proposition that law enforcement officers may intrude upon a home or

curtilage anytime they have a “legitimate law enforcement objective.”

Similarly, in United States v. Davis, which is the magistrate’s report and

recommendation that this Court adopted in Butler, the magistrate

determined there was no Fourth Amendment violation because there was

no evidence that the backyard was not open to visitors or delivery people.

2007 WL 2220261, at *8 (E.D. Wis. April 16, 2007). After drawing this


                                  Page 9 of 23
conclusion, the Davis court then speculated that the police’s presence in the

backyard was appropriate because it was related to protecting officers

conducting the “knock and talk” occurring around front. Like this Court’s

order in Butler, the Davis report and recommendation did not cite any

precedential caselaw in support of the contention that law enforcement

officers may intrude upon a home anytime they have a “legitimate law

enforcement objective.” Nor could it: such a holding would gut the Fourth

Amendment of its protections, and result in routine circumvention of the

warrant process.

                     3.1.1   Qualified Immunity

       Qualified immunity shields officials from the civil consequences of

their constitutional violations when the law did not put the officials on clear

notice that their conduct would be unlawful. Saucier v. Katz, 533 U.S. 194,

202 (2001). The test for qualified immunity is (1) whether the defendants’

alleged actions violated the plaintiff’s constitutional rights; and (2)

“whether the implicated right was clearly established at the time.” Jones v.

Wilhelm, 425 F.3d 455, 461 (7th Cir. 2005). Once the defense is raised, the

plaintiff bears the burden to defeat it. Weinmann v. McClone, 787 F.3d 444,

450 (7th Cir. 2015). To overcome an assertion of qualified immunity,

Plaintiffs must first proffer facts which, if believed, amount to a violation of

their constitutional rights. Katz, 533 U.S. at 201. As the discussion above

shows, Plaintiffs have done this. Next, the Court must evaluate whether the

right was “clearly established under applicable law at the time and under

the circumstances that the defendant official acted.” Easterling v. Pollard, 528

Fed. App’x 653, 656 (7th Cir. 2013).

       A right is clearly established if it would be obvious to a reasonable

state actor that “what they are doing violates the Constitution, or if a closely


                                 Page 10 of 23
analogous case establishes that the conduct is unconstitutional.” Siebert v.

Severino, 256 F.3d 648, 654–55 (7th Cir. 2001). Factually identical precedent

is not necessary; the guiding question is whether the official would have

had “fair warning” that the conduct was unconstitutional. Hope v. Pelzer,

536 U.S. 730, 741 (2002). “In determining whether a defendant’s alleged

actions violated a clearly established right, courts may properly take into

account any information the defendant ought reasonably to have

obtained.” Jones, 425 F.3d at 461.

       Defendants argue that Butler and Davis, an order and magistrate

recommendation from 2007, demonstrate that the law was not clearly

established as to whether a “legitimate law enforcement objective” was an

exception to the curtilage rule. However, as discussed above, neither of

these cases stand for this proposition, nor could they—if “legitimate law

enforcement objective” was an exception in every curtilage case, then the

protections of the Fourth Amendment from government intrusion would

be flimsy, and the warrant requirement basically null. The Fourth

Amendment has well-delineated exceptions to the warrant requirement, all

of which require exigent circumstances. These exceptions include “hot

pursuit” of an escaping suspect, when emergency aid is needed, and when

necessary to prevent the destruction of evidence. United States v. Santana,

427 U.S. 38, 42–43 (1976) (exception to warrant requirement when police are

in hot pursuit of a fleeing felon who escapes to a private home); Schmerber

v. California, 384 U.S. 757, 770–71 (1966) (exception to warrant requirement

where officer reasonably believes that destruction of evidence is imminent

and unavoidable); Michigan v. Fisher, 558 U.S. 45, 48 (2009) (exception to

warrant requirement where officer reasonably believes that an emergency

resulting in serious injury is occurring). Courts “look[] to the nature of the


                                Page 11 of 23
underlying offense as an important factor to be considered in the exigent-

circumstances calculus.” Welsh v. Wisconsin, 466 U.S. 740, 750–51 (1984)

(discussing why “a finding of exigent circumstances to justify a warrantless

home entry should be severely restricted when only a minor offense has

been committed”). Furthermore, in 2013, the Supreme Court made clear

that officers conducting a “knock and talk” without a warrant were

permitted to “approach the home by the front path, knock promptly, wait

briefly to be received, and then (absent invitation to linger longer) leave.”

Florida v. Jardines, 569 U.S. at 8.

       In light of these well-settled principles and the Supreme Court’s

instruction in Jardines on the boundaries of the “knock and talk”

investigative tactic, a reasonable police officer in 2015 would know that the

broad catch-call of “legitimate law enforcement objective” is not an

exception to the Fourth Amendment’s curtilage rule, particularly when the

law enforcement objective is to catch drunk teenagers running home.

Defendants have not argued that any other exception to the warrant

requirement existed, nor do the facts suggest an exception. The fact that

Defendants were able to cite an order and recommendation from 2007 that

allowed police to go into the backyard of a duplex in support of a knock

and talk does not mean that the law was unclear as to whether there was a

“legitimate law enforcement objective” exception to the curtilage rule,

particularly in light of subsequent Supreme Court caselaw. Accordingly,

the Defendants’ motion for qualified immunity must be denied.

       3.2     Fourth Amendment Fraudulently Obtained Warrant Claim
               Against Toryfter

       Plaintiffs submit that there is enough undisputed evidence in the

record to establish that the warrant was invalid, and that Toryfter


                                      Page 12 of 23
fraudulently obtained it. Defendants, by contrast, contend that they are

entitled to a judgment based on qualified immunity because there is no

constitutional violation or, in the alternative, because the affidavit

contained sufficient independent probable cause. For the reasons explained

below, the Court finds that Toryfter’s affidavit lacked probable cause and

the warrant—and subsequent search of Plaintiffs’ home—was invalid and

unconstitutional.

       “[A] warrant request violates the Fourth Amendment if the

requesting officer knowingly, intentionally, or with reckless disregard for

the truth, makes false statements in requesting the warrant and the false

statements were necessary to the determination that a warrant should

issue.” Knox v. Smith, 342 F.3d 651, 658 (7th Cir. 2003) (citing Beauchamp v.

City of Noblesville, Ind., 320 F.3d 733, 742–43 (7th Cir. 2003); Olson v. Tyler,

771 F.3d 277, 281 (7th Cir. 1985)). “When an affidavit is the only evidence

presented to a judge in support of a search warrant, the validity of the

warrant rests solely on the strength of the affidavit.” United States v. Peck,

317 F.3d 754, 755 (7th Cir. 2003). “[S[]uppression of evidence seized

pursuant to a search warrant that is later declared invalid is inappropriate

if the officers who executed the warrant relied in good faith on the issuing

judge’s finding of probable cause.” United States v. Adams, 2019 WL 3927514,

at *4 (7th Cir. Aug. 20, 2019) (quoting United States v. Watts, 535 F.3d 650,

656–57 (7th Cir. 2008)). Often, “[a]n officer’s decision to obtain a warrant is

prima facie evidence that the officer was acting in good faith.” Id. However,

“[a] defendant can rebut this presumption in several ways, including by

showing that ‘the affidavit submitted in support of the warrant was “so

lacking in indicia of probable cause as to render official belief in its existence

entirely unreasonable.”’” Id. (citing Olson, 408 F.3d at 372) (internally


                                 Page 13 of 23
quoting United States v. Leon, 468 U.S. 897, 924 (1984)). “Overcoming the

presumption of good faith is no small feat, as an officer cannot ordinarily

be expected to question a judge’s probable cause determination.” Id.

(quoting United States v. Lickers, 928 F.3d 609, 619 (7th Cir. 2019)). When a

search is made “pursuant to a facially valid warrant issued by a judicial

officer,” the police violate Plaintiffs’ rights “only if reasonably well-trained

officers in their positions should have known that the testimony or

affidavits they provided in support of the warrants would have failed to

establish probable cause, so that they should not have applied for the

warrants in the first place.” Beauchamp v. City of Noblesville, Ind., 320 F.3d

733, 743 (7th Cir. 2003) (citing Malley v. Briggs, 475 U.S. 335, 345 (1986)). “In

reviewing the validity of a search warrant supported by an affidavit

containing information that is in part unlawfully obtained. . .we must

consider whether the untainted information, considered by itself,

establishes probable cause for the warrant to issue.” United States v. Johnson,

876 F.2d 589, 592 (7th Cir. 1989) (citations and quotations omitted).1



       1 Plaintiffs’ contention that Toryfter lied about investigating a crime is
without merit. Wis. Stat. § 125.07(a)(1) prohibits any person from procuring,
selling, dispensing or giving “any alcohol beverages to any underage person not
accompanied by his or her parent, guardian or spouse who has attained the legal
drinking age.” This subsection applies equally to minors who furnish alcohol to
their minor friends as it does to adults who furnish alcohol to minors. Smith v.
Kappell, 433 N.W.2d 588, 590–91 (Wis. Ct. App. 1988). The penalties for a violation
of Wis. Stat. § 125.07(a) range from forfeiture of money to imprisonment,
depending on whether a violation had previously occurred within thirty months.
Wis. Stat. § 125.07(b). Wis. Stat. § 939.12 defines a crime as “conduct which is
prohibited by state law and punishable by fine or imprisonment or both. Conduct
punishable only by a forfeiture is not a crime.” Furnishing alcohol to minors is
punishable not only by forfeiture, but also by imprisonment. Wis. Stat. § 125.07(b).
Therefore, furnishing alcohol to minors is a crime under Wisconsin law.



                                  Page 14 of 23
       Defendants became aware that there were open bottles of alcohol in

the Plaintiffs’ home during the unlawful search of the curtilage. Defendants

do not argue that they would have independently discovered the alcohol

by some other constitutional source. Accordingly, the Court must evaluate

whether the remaining facts in the affidavit—the anonymous tip, the

presence of young people, and the unwillingness to open the door—gave

rise to probable cause that someone had furnished alcohol to minors. Id. A

tip from an anonymous informant rarely establishes probable cause for a

search warrant; there must be additional indicia of reliability to support

probable cause. Illinois v. Gates, 462 U.S. 213, 227 (1983); Alabama v. White,

496 U.S. 325, 329 (1990) (noting that “an anonymous tip alone seldom

demonstrates the informant’s basis of knowledge or veracity”); United

States v. Johnson, 289 F.3d 1034, 1038 (7th Cir. 2002) (noting that probable

cause determinations based on a tip turn on the informant’s “reliability,

veracity, and basis of knowledge”) (abrogated on other grounds). Such

indicia of reliability can be deduced from the totality of the circumstances,

and may include whether the tip contains detailed information, whether

the informant is reliable, whether the tip is predictive, and whether it can

be corroborated by subsequent investigation. Alabama, 496 U.S. at 331–332;

Navarette v. California, 572 U.S. 393, 398 (2014) (evaluating an anonymous

tip for reasonable suspicion).

       Toryfter completed her affidavit on the basis of the following set of

facts: an anonymous tip indicated that there would be underaged drinking

and driving at a particular residence on a particular night. Toryfter did not

know who the anonymous tipster was, whether he was reliable, or how he

had a basis for this knowledge. The affidavit does not explicitly discuss the

anonymous tip, but it refers to the fact that officers were alerted to the


                                 Page 15 of 23
possibility of underaged drinking, presumably by a “citizen witness.”

Aside from that, there is no information regarding the informant’s identity,

the source of his information, or the reliability of his information. When

MCP went to the home to investigate the tip, they found five cars parked

outside—four in the driveway, and one in the street. This suggested that

there may have been visitors to the home, but is not conclusive evidence of

a party. When the police rang the doorbell, nobody answered, but they saw

several young people scattering inside.

       This offered slightly stronger evidence that something was afoot—

and it confirmed the tip’s detail that a gathering of young people occurred

at the house—but hosting a gathering and declining to answer the door on

Halloween are innocent details which, even taken together, do not suggest

criminal activity. Draine v. Bauman, 708 F. Supp. 2d 693, 702 (N.D. Ill. 2010)

(noting that “warrants [based on an anonymous tip] do not necessarily pass

muster where the corroboration only went to innocent or innocuous

details”); United States v. Gibson, 928 F.2d 250, 254 (8th Cir. 1991) (finding

insufficient probable cause to issue a warrant based on an anonymous tip

where “only several innocent details had been corroborated by the police

in driving by the address given and by making a few telephone calls”);

United States v. Mendonsa, 989 F.2d 366, 369 (9th Cir. 1993) (finding that a

partially corroborated tip did not provide probable cause for a crime

because the “fact that a suspect lives at a particular location or drives a

particular car does not provide any indication of criminal activity.”).

       From their vantage point on the front door, the police officers did

not observe any staggered walking, slurred speech, scattered alcohol

bottles, vomiting, or other behavior that might have indicated unlawful

furnishing of alcohol to minors. It was only after the officers’


                                Page 16 of 23
unconstitutional walk around the back of the house, which revealed two

open bottles of alcohol in the sitting room, that the officers had probable

cause to believe that alcohol was being furnished to underaged people.

Without that unconstitutionally derived detail, the affidavit would have

been devoid of any reference to criminal activity.

       Defendants cite Suarez v. Town of Ogden Dunes, Ind., in support of

their position that the officers’ warrant is presumptively valid. In Suarez,

the officers encountered a teenager who had parked without a permit

outside a beach house, where a group of teenagers had gathered to enjoy a

bonfire. 581 F.3d 591, 594 (7th Cir. 2009). While talking to the teenager, the

officer smelled alcohol on the teenager’s breath. After speaking to the

teenager, the officer “pulled to the end of the road,” whereupon “several

youths jumped on the trunk of his car.” Id. He drove by the beach house

again, and was subjected to verbal abuse by the group of teenagers. Id.

Shortly thereafter, the original teenager, who the officer had spoken to

about parking, attempted to drive home. Id. The officer arrested him for

underaged drinking. Id. When the officer returned to the beach house to

break up the party, he noticed at least six cars parked in the driveway and

along the street, and some empty drinking containers in the backyard

(which apparently abutted a beach). Id. At this point, the officer called for a

warrant. Id. The plaintiffs in that case argued that, in securing the warrant,

the officer lied about seeing the kids “retreat” to the house and hide behind

furniture, and that he elided the timing of events to make the situation

appear more urgent than it actually was. Id. at 596. The Seventh Circuit

determined that these misrepresentations were not material in light of the

other evidence that the officer had. Id.




                                Page 17 of 23
        This case is different from Suarez in several important ways. First,

Toryfter and Schossow did not have a single opportunity to interact with

the kids; they did not smell alcohol on their breaths, observe them stumble,

or hear them slur their words. The kids did not do anything demonstrating

inebriated judgment, such as jumping on a police car or heckling a police

officer. And Toryfter and Schossow did not, subsequent to securing the

warrant, arrest a drunk kid on his way home from the party. In Suarez, the

police officer’s sworn testimony contained probable cause to search the

home, notwithstanding a few misrepresentations. In this case, once the

visual on the open containers is subtracted, Toryfter’s affidavit was lacking

in probable cause for any crime.2

        3.3     Failure to Intervene and Supervisor Liability Claims
                Against Schossow

        Plaintiffs allege that Schossow failed to intervene in the fraudulent

warrant obtention and execution. An officer can be liable for failure to

intervene where he “(1) knew that a constitutional violation was

committed; and (2) had a realistic opportunity to prevent it.” Gill v. City of

Milwaukee, 850 F.3d 335, 342 (7th Cir. 2017). Relatedly, “[t]o succeed on a

claim for supervisory liability, a plaintiff must show that the supervisor was

personally involved in the constitutional violation.” Id. at 344 (citing

Matthews v. City of E. St. Louis, 675 F.3d 703, 707 (7th Cir. 2012)). “That means

that the supervisor ‘must know about the conduct and facilitate it, approve

it, condone it, or turn a blind eye for fear of what [he] might see.’” Id. (citing



        2 The basis for defendant’s qualified immunity argument is that there was no
underlying violation and, if there was, the police had independent probable cause for the
search warrant. Reasonably, they do not argue that the right to a valid search warrant
based on probable cause was unclearly defined, so the Court will also not engage in that
analysis.


                                    Page 18 of 23
Matthews, 675 F.3d at 708). “If supervisory liability is predicated on failure

to act, the plaintiff must show an ‘extremely high degree of culpability.’”

Odogba v. Wis. Dep’t of Justice, 22 F. Supp. 3d 895, 909 (E.D. Wis. 2014)

(quoting Lenard v. Argento, 699 F.2d 874, 885 (7th Cir. 1983)). A supervisor’s

“[f]ailure to control [his subordinates] is not actionable at all ‘absent a

showing that the official either encouraged the specific incident of

misconduct or in some way directly participated in it.’” Id. at 909–910

(quoting Lenard, 699 F.2d at 885). Supervisors who are “merely negligent”

or even grossly negligent, are not liable under Section 1983. Jones v. City of

Chi., 856 F.2d 985, 992 (7th Cir. 1988).

       Plaintiffs contend that Schossow is liable under theories of failure to

intervene and supervisor liability (the former of which, when applied to

supervisors, becomes a subset of the latter, see Odogba, 22 F. Supp. 3d at 909)

because he knew that Toryfter was fraudulently applying for a search

warrant and did not stop her or review the affidavit before she submitted it

to the judge, and because he oversaw the unlawful execution of the search

warrant. (Docket #1 at 19–20; Docket #25 at 20). As discussed above,

Toryfter and Schossow violated Plaintiffs’ Fourth Amendment rights when

they searched the curtilage of Plaintiffs’ home without a warrant. Further,

in obtaining and executing an invalid warrant, Toryfter violated Plaintiffs’

Fourth Amendment rights to be free from unreasonable searches and

seizures in their home. As for Plaintiffs’ contentions that Schossow should

be liable, in a supervisory capacity, for failing to stop the obtention and

execution of the warrant, this claim fails because an officer “cannot

intervene in his own constitutional violation.” Flint v. City of Milwaukee, 91

F. Supp. 3d 1032, 1063 (E.D. Wis. 2015). Schossow supplied the

unconstitutionally derived evidence that was included in the warrant, and


                                 Page 19 of 23
then he took the lead in executing the warrant. This claim should have been

brought as a direct claim against Schossow. However, Schossow was not

named as a defendant in the direct claim regarding the invalid warrant,

(Docket #1 at 16–19), and he cannot be held liable for failing to supervise or

intervene in his own conduct. Therefore, this claim will be dismissed.

       3.4     Municipal Liability Under 42 U.S.C. §14141

       By the plain language of the statute, there is no private right of action

under 34 U.S.C. § 12601 (formerly 42 U.S.C. § 14141, to which Plaintiffs cite).

Plaintiffs do not cite any cases that suggest a contrary conclusion. However,

instead of moving to dismiss Plaintiffs’ improperly pled claim, Defendants

charitably construed it as a Monell claim. The Court will engage in a similar

analysis, but the result is the same: the claim will be dismissed.

       A municipal entity can be liable under Section 1983 only when there

is a predicate constitutional violation, and that violation is a result of that

entity’s (1) express policy; (2) widespread custom or practice; or (3) a

decision by an agent of the entity who has “final policymaking authority.”

Darchak v. City of Chi. Bd. of Educ., 580 F.3d 622, 629 (7th Cir. 2009). Plaintiffs

allege that there was an express policy of targeting underaged drinkers;

Defendants deny that such a formal policy ever existed. The dispute is

immaterial: in order to hold a municipality liable for a constitutional

violation, there must be a “direct causal link between the municipal action

and the deprivation of federal rights.” Bd of Cty. Comm’rs of Bryan Cty., Okl.

v. Brown, 520 U.S. 397, 404 (1997). Causation is difficult to prove in suits

charging municipal liability. In the parlance of Monell cases, the challenged

policy, practice, or custom must be the “moving force” behind the plaintiff’s

injury. City of Canton, Ohio v. Harris, 489 U.S. 378, 389 (1989). Simple but-for

causation is not enough. See Wilson v. Cook Cty., 742 F.3d 775, 784 (7th Cir.


                                  Page 20 of 23
2014) (citing Brown, 520 U.S. at 410). The Supreme Court has made it

abundantly clear that the challenged practice “must be closely related to the

ultimate injury” that the plaintiff suffered. Harris, 489 U.S. at 391. The

Seventh Circuit has said that a “moving force” is the “catalyst” for the

injury in question, not merely a “contributing factor.” Johnson v. Cook Cty.,

526 F. App’x 692, 696 (7th Cir. 2013); Thomas v. Cook Cty. Sheriff’s Dep’t, 604

F.3d 293, 303 (7th Cir. 2010) (training or policy changes that “might” have

had an effect on plaintiff’s treatment did not satisfy causation requirement).

        Even if the Court accepts Plaintiffs’ assertion that MCP had a

campaign against underaged drinking, Plaintiffs fail to advance a single

argument as to why such a campaign might be unconstitutional. In order

for a municipality to be liable for a constitutional violation, there must be

direct evidence that the policy in question caused the constitutional

violation. Brown, 520 U.S. at 404. There is no evidence of that here. Plaintiffs’

attempt to show attenuated, but-for causation (for example, MCP had a

campaign prioritizing underaged drinking, therefore they investigated this

tip) is unavailing. Wilson, 742 F.3d at 784. There is no evidence in the record

that the campaign was the moving force behind the officers’ decision to

unlawfully search the home and curtilage without securing a valid warrant.

This claim must be dismissed.

   4.      CONCLUSION

   For the reasons explained above, the Court finds that Toryfter and

Schossow violated Plaintiffs’ Fourth Amendment right to be free from

unreasonable searches in the curtilage. Flowing from this, Toryfter also

violated Plaintiffs’ Fourth Amendment rights when she obtained an invalid

warrant on the basis of the unlawful curtilage search. Schossow, who was

Toryfter’s supervisor, and who helped obtain and execute the warrant,


                                 Page 21 of 23
cannot be held liable on a supervisory theory predicated on a failure to

intervene in his own conduct. Finally, Plaintiffs have failed to provide any

evidence as to how the City of Mequon’s disputed underaged drinking

policy was the moving force behind the Fourth Amendment violation. This

claim will proceed to trial on the issue of damages for the direct Fourth

Amendment claims against Toryfter and Schossow only, however nominal

those damages may be.

       Accordingly,

       IT IS ORDERED that Defendants’ motion for summary judgment

(Docket #16) be and the same is hereby GRANTED in part and DENIED

in part as stated in the terms of this order;

       IT IS FURTHER ORDERED that Plaintiffs’ motion for summary

judgment (Docket #24) be and the same is hereby GRANTED in part and

DENIED in part, as stated in the terms of this order;

       IT IS FURTHER ORDERED that Plaintiffs’ claims against

Defendant Matthew Schossow for supervisor liability and failure to

intervene in the obtention and execution of a search warrant be and the

same are hereby DISMISSED;

       IT IS FURTHER ORDERED that Plaintiffs’ claims for Fifth and

Fourteenth Amendment violations be and the same are hereby

DISMISSED;

       IT IS FURTHER ORDERED that Plaintiffs’ claim for liability against

Defendant City of Mequon be and the same is hereby DISMISSED;

       IT IS FURTHER ORDERED that Defendant City of Mequon be and

the same is hereby DISMISSED from this action; and

       IT IS FURTHER ORDERED that the John and Jane Doe defendants

be and the same are hereby DISMISSED from this action.


                                 Page 22 of 23
Dated at Milwaukee, Wisconsin, this 24th day of September, 2019.

                          BY THE COURT:




                          J.P. Stadtmueller
                          U.S. District Judge




                       Page 23 of 23
